Opinión disidente del
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 30 de septiembre de 1976
Siento tener que disentir en este caso. La opinión mayo-ritaria confirma una convicción por tentativa de violación y una sentencia de 6 a 10 años de presidio.
He leído íntegra la transcripción de la evidencia. Estimo que la misma no demuestra una tentativa de violación, sino que demuestra la comisión del delito de acometimiento y agresión grave, 33 L.P.R.A. see. 826(5) y del delito de expo-sición lasciva, 33 L.P.R.A. see. 1171. Los hechos fueron come-tidos bajo la vigencia del Código Penal anterior y por eso a él nos remitimos.
El apelante es a todas luces un enfermo sexual. Su inte-rés aparentemente es el siguiente: mirar las partes de la *255mujer mientras se masturba. Para ello tiene que cometer agresiones, porque difícilmente encuentra mujeres que lo complazcan en su capricho. No digo esto como excusa sino como explicación de una realidad. Cualquiera que esté me-dianamente iniciado en la sicología anormal sexual sabe que se trata de una aberración sexual bastante común.
La perjudicada al hacer su declaración jurada ante el fiscal no declaró nada sobre la tentativa de violación. La idea surge después, en el juicio. Al ser repreguntada sobre tan importante omisión dijo que declaró al fiscal “Todo lo que yo me creía que había ocurrido.” T.E. pág. 41. ¿Acaso alguien que no presenció los hechos añadió que había ocurrido algo más?
También en la repregunta la perjudicada declaró que el apelante “No estaba encima de mí, pero estaba casi encima de mí.” T.E. pág. 39. Es de conocimiento general que para violar a una mujer o para tratar de violarla, si la misma está acostada como estaba , la perjudicada, el agresor tiene que estar encima de ella, o tiene que tratar de colocarse en-cima de ella.
La declaración sobre la tentativa de violación es, a mi juicio, un poco artificial. Declaró la testigo “Entonces él cogió y se viró hacia encima de mí, casi para penetrarme con el miembro . . . .” T.E. pág. 23. En primer lugar, nótese que la testigo no dice que el apelante se situó encima de ella, sino que “se viró hacia encima de mí.” Considero esa declaración bastante evasiva. También nótese que dice “casi” para penetrarme. No se comete violación “casi” penetrando; para cometerla hay que penetrar y para cometer la tenta-tiva de violación hay que tener la intención de penetrar, no de “casi” penetrar.
Deseo señalar también la naturaleza profesional de la de-claración. Dice la testigo que él se viró hacia ella casi para “penetrarme.” Piensa uno que le faltó decir “La más leve *256penetración basta,” y que citara tomo y página de las Deci-siones de Puerto Rico.
También como cuestión de realidad un hombre que desea violar a una mujer no se masturba primero. No creo que haya que elaborar más sobre esto.
Puede pensarse que si el apelante ha de ir a la cárcel ¿qué más da que vaya por un delito o por otro? Sobre eso creo que el hecho de que el apelante haya cometido un error no justifica que nosotros cometamos otro. Estimo que debe-mos mantener nuestro Derecho claro. No hay duda de que merece reprobación el acto del apelante y que debe ser casti-gado por ello por el efecto disuasivo que el castigo tiene. Pero para eso hay legislación expresa en el Código Penal.
Entiendo que la prueba demostró la comisión de los de-litos de acometimiento y agresión grave y de exposición las-civa. No creo que demostró la intención de violar, ni que de-mostró que el apelante tratase de cometer violación, elemen-tos estos que son sine qua non del delito de tentativa de vio-lación. Con todo respeto para otros puntos de vista, por lo que antes he expresado, disiento.